Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B, drawn to Claims 1-4 and 11-25 in the reply filed on October 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Examiner believes that there is a numbering error in the claims, as there are a (cancelled) and (new) claim 10. Examiner will further examine as if claims 5-9 are cancelled. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose wherein the male plate and the female plate are configured to fit around a human sternum by passing one or more fasteners of the plurality of fasteners of the male plate circumferentially around the sternum through the intercostal spaces and inserting an end of the one or more fasteners through a corresponding the fastener attachment opening.  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4 and 10-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,597,132. Although the claims at issue are not identical, they are not patentably distinct from each other because both the granted patent and present application disclose a plate for bone fracture immobilization including a plate contoured to lie passively against the forward facing aspect of a human sternum when placed directly on the bone surface, a plurality of apertures positioned at longitudinal sides of the plate, plate portions configured for the purpose of alignment with the intercostal spaces between the ribs at the juncture where they meet the target sternum.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0148863 to Barsoum et al. in view of U.S. Patent Pub. No. 2014/0171945 to Reese. 
	As to Claim 1, Barsoum discloses a plate assembly for bone fracture immobilization. The plate comprises a male plate (14), including a male main body (Figs. 1-4), and a plurality of fasteners (56) extending from the male main body [0053]. The plate assembly includes a female second plate (16), including a female main body (Figs. 1-4), a plurality of wings (92) extending from the female main body [0058], and wherein the male plate (14) and the female plate (16) are configured to jointly a bone when joined together by inserting at least a portion of the a plurality of fasteners (18 and 20) into a like number of apertures (74) of a plurality of apertures (via 22, [0059, 0064, 0072]).
As to Claims 4 and 11, Barsoum discloses a plate assembly wherein the male and female plates comprise a thickness of 1 to 10 millimeters [0107]. 
As to Claim 12, Barsoum discloses a plate assembly wherein the bone includes a sternum [0050] and the male plate comprises a tapered shape (at 32, 46) to conform to a shape of the sternum [0053]. 
As to Claim 13, Barsoum discloses a plate assembly wherein the female plate comprises a tapered shape (at 50, 56) to conform to the shape of the sternum [0053]. 
As to Claim 14, Barsoum discloses a plate assembly for bone fracture immobilization. The plate comprises a male plate (14), including a male main body (Figs. 1-4) including a rounded shape (of 46), and a plurality of fasteners (56) extending from the male main body [0053]. The plate assembly includes a female second plate (16), including a female main body (Figs. 1-4) including a rounded shape (of 80), a plurality of wings (92) extending from the female main body [0058], and wherein the male plate (14) and the female plate (16) are configured to jointly a bone when joined together by inserting at least a portion of the a plurality of fasteners (18 and 20) into a like number of apertures (74) of a plurality of apertures (via 22, [0059, 0064, 0072]). The male plate and the female plate are configured to splint to a sternum of a patient subsequent to an open-chest operation [0053] wherein the patient's sternum has 
As to Claim 15, Barsoum discloses a plate assembly wherein the plurality of fasteners includes 4 to 6 fasteners and the plurality of apertures includes 4 to 6 fasteners (about 5 fasteners 56 and 5 apertures 74 seen in Fig. 2). 
As to Claim 16, Barsoum discloses a plate assembly wherein the male plate (14) further comprises a first plurality of holes configured to allow passage of fluid through the male plate (openings of unused openings 48 described in [0059], Fig. 1). 
As to Claim 17, Barsoum discloses a plate assembly wherein the female plate (16) further comprises a second plurality of holes configured to allow passage of fluid through the female plate (openings of unused openings 48 described in [0059], Fig. 1).
As to Claim 18, Barsoum discloses a plate assembly wherein each of the male plate and the female plate comprises a biocompatible plastic material [0108].
As to Claim 19, Barsoum discloses a plate assembly wherein the male plate comprises a portion angled toward the female plate and adapted to be disposed on a manubrium of the sternum (seen as 212, Fig. 21, [0090]). 
As to Claim 20, Barsoum discloses a method of bone fracture immobilization [0009] comprising supplying a plate assembly [0050], the plate assembly including a male plate (14), including a male main body (Figs. 1-4), and a plurality of fasteners (56) extending from the male main body [0053]. The plate assembly includes a female second plate (16), including a female main body (Figs. 1-4), a plurality of wings (92) extending from the female main body [0058], disposing the male plate and the female plate around at least one bone (S1, Fig. 1, [0059]), and joining the male plate (14) and the female plate (16), wherein the joining includes inserting each fastener of the plurality of fasteners (18 and 20) into a 
As to Claim 21, Barsoum discloses a method wherein joining the male plate and the female plate further includes compressing the at least one bone (S1) to promote bony union ([0059, 0064, 0072]).
As to Claim 22, Barsoum discloses a method wherein the at least one bone comprises a sternum (S1, Fig. 1, [0059]).
As to Claim 23, Barsoum discloses a method wherein the at least one bone comprises a rib [0106].
As to Claim 24, Barsoum discloses a method wherein the at least one bone comprises a bone of or the patient's leg [0106]. 
As to Claim 25, Barsoum discloses a method wherein the at least one bone comprises bone of the patient's foot [0106].
	As to Claims 1, 4, and 11-25, Barsoum discloses the claimed invention except for a plurality of apertures positioned on the plurality of wings, wherein each aperture of the plurality of apertures includes a fastener attachment with an opening for receiving a fastener of the plurality of fasteners of the male plate when an end of the fastener is inserted through the opening.
	Reese discloses a bone fixation assembly (100, Fig. 1) including a plurality of apertures (120) positioned on a wing (105). Each aperture (120) of the plurality of apertures includes a fastener attachment with an opening for receiving a fastener (135) of the plurality of fasteners of a male plate (130) when an end of the fastener is inserted through the opening (Fig. 8, [0022-0023]) in order to allow for fixation of bones by circling the device around the target bone [0021].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plate of Barsoum with the aperture and fastener mechanism modifications of Reese .

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0148863 to Barsoum et al. in view of U.S. Patent Pub. No. 2014/0171945 to Reese  in further view of U.S. Patent Pub. No. 2012/0059424 to Epperly et al.
As to Claims 3 and 10, Barsoum and Reese disclose the claimed invention except for wherein the plate includes torsion rails limiting a surface area of the male plate in contact with a surface of the bone.  
Epperly discloses a fixation system (Figs. 2-5) wherein a plate (10) includes torsion rails (32, 34) limiting a surface area of the male plate in contact with a surface of the bone [0054] in order to increase strength longitudinally along the bone plate [0054]. 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plates of Barsoum and Reese with the torsion rail modification of Epperly in order to increase strength longitudinally along the bone plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775